DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Specification (line 1, [0042]) mentions “an angled housing 12” not shown in any of the figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Specification (line 1, [0051]) states that “FIG. 9E illustrates an additional embodiment of the wound closure device 2…”, however Fig. 9E shows an embodiment of the adjustable connector.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, lines 2-3 “wherein in the kit” should read “wherein the kit”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“grasping mechanism” in claims 9, 16, and 20
“unidirectional structure” in claims 7-8 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the limitation “the adjustable connector” in line 2, which renders the scope of the claim indefinite because it is unclear to which structure “the adjustable connector” refers. Claim 12 introduces a wound closure system having a plurality of wound care devices, each having an adjustable connector (i.e., there is a plurality of adjustable connectors in the wound closure system). It is unclear if “the adjustable connector” is meant to refer to a specific adjustable connector of the wound closure system or if it is meant to refer to each of the adjustable connectors of the wound closure system. For examination purposes, “the adjustable connector” has been construed as “each of the adjustable connectors”.
	In claim 15, “a first angled wall” and “a second angled wall” are recited in both lines 2-3 and lines 5-6. It is unclear if the structure recited in lines 5-6 is intended to be the same as the structure in lines 2-3 or separate structure. For examination purposes, “the first main body having a first angled wall and the second main body having a second angled wall, wherein the first angled wall and the second angled wall” in lines 5-6 has been construed as the first angled wall and the second angled wall. Claims 16-18 are rejected by virtue of dependency from claim 15. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasson et al. (US 3,926,193), hereinafter Hasson.
Regarding claim 1, Hasson discloses a wound closure device (see Fig. 1) comprising: a first main body (member 18 and base 12) and a second main body (member 26 and base 16), the first main body spaced apart from the second main body (see Fig. 1), and each of the first main body and the second main body having an adhesive backing (the base portions 12, 16 of the first and second main bodies are surgical tapes with an adhesive backing, see col. 3, lines 10-14); and an adjustable connector (22) coupling the first main body to the second main body, the first main body having a first angled wall and the second main body having a second angled wall (the front-facing walls of the members 18 and 26 are angled relative to the base portions 12 and 16, see Fig. 5), wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (a downward force in the direction of the wound is applied to first main body and the second main body in order to draw the wound to close).
Regarding claim 2, Hasson discloses the wound closure device of claim 1, wherein an outer surface of the first angled wall of the first main body faces an outer surface of the second angled wall of the second main body (the front-facing walls of the members 18 and 26 face each other, see Fig. 5).
Regarding claim 3, Hasson discloses the wound closure device of claim 1, wherein the second angled wall of the second main body contains two apertures configured to receive the adjustable connector (the front-facing wall of the member 26 of the second main body has a plurality of apertures 28 configured for receiving an adjustable connector 22, see Fig. 1 and col. 3, lines 41-51).
Regarding claim 4, Hasson discloses the wound closure device of claim 3, wherein the first angled wall of the first main body includes a single aperture configured to receive the adjustable connector (the front-facing wall of the member 18 of the first main body includes at least one aperture for receiving an adjustable connector 22, see Fig. 1 and 5).
Regarding claim 5, Hasson discloses the wound closure device of claim 4, further comprising a downwardly-extending back portion that depends from the first angled wall of the first main body (the back wall of the member 18 of the first main body is downwardly extending and depends from the front-facing wall, see Fig. 5).
Regarding claim 6, Hasson discloses the wound closure device of claim 5, wherein the back portion contains a second aperture configured to receive the adjustable connector (the back portion of the member 18 includes a second aperture 20 configured to receive an adjustable connector 22, see Fig. 1).
Regarding claim 7, Hasson discloses the wound closure device of Claim 1, further comprising at least one of a knob and a grasping mechanism (under 35 U.S.C. 112(f) a grasping mechanism has been construed as a knob and equivalents thereof) configured to be disposed on the adjustable connector (sleeve 32 or alternatively, end portion 24, see Fig. 1 and 5).
Regarding claim 8, Hasson discloses the wound closure device of claim 1, wherein the first main body and second main body are configured to receive staples.
The language “configured to receive staples” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Hasson meets the structural limitations of the claim, and the component is capable of receiving staples. Since base portions (12, 16) of the first and second main bodies are formed of surgical adhesive tape (see col. 3, lines 10-14), it follows that they would be capable of being pierced or punctured to receive staples.
Regarding claim 9, Hasson discloses the wound closure device of claim 1, wherein each of the first main body and the second main body has a first portion and a second portion, the first portion secured to the second portion (each of the first main body and the second main body is formed of a first portion comprised of members 18, 26 and a second portion comprised of the base portions 12, 16, the first and second portions can be secured to each other by glue or cement, see Fig. 5 and col. 3, lines 15-19).
Regarding claim 15, Hasson discloses a kit for a wound closure device (see Fig. 1) comprising: a first main body (member 26 and base 16) having a first adhesive backing (the base portion 16 of the first main body is a surgical tape with an adhesive backing, see col. 3, lines 10-14) and a first angled wall (the front-facing wall of the member 26 is angled relative to the base portion 16, see Fig. 5); a second main body (member 18 and base 12) having a second adhesive backing (the base portion 12 of the second main body is a surgical tape with an adhesive backing, see col. 3, lines 10-14)  and a second angled wall (the front-facing wall of the member 18 is angled relative to the base portion 12, see Fig. 5); and an adjustable connector (22) configured to couple the first main body to the second main body, with the first main body spaced apart from the second main body (see Fig. 5), wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (a downward force in the direction of the wound is applied to first main body and the second main body in order to draw the wound to close).
Regarding claim 16, Hasson discloses the wound closure kit of Claim 15, further comprising a unidirectional structure (under 35 U.S.C. 112(f) a unidirectional structure has been interpreted as teeth interlocking with the cord when there is any rearward tension, a bulbed cord linked to a locking mechanism with interior protrusions or angled surfaces that only allow the bulbed cord to move in a single direction, and equivalents thereof)  configured to be disposed on the first main body (sleeve 32 on the first main body includes pawl 34 which engages teeth 30 on the adjustable connector and allows the adjustable connector to move in only one direction, see Fig. 5).
Regarding claim 18, Hasson discloses the wound closure kit of Claim 15, further comprising at least one of a knob and a grasping mechanism (under 35 U.S.C. 112(f) a grasping mechanism has been construed as a knob and equivalents thereof) configured to be disposed on the adjustable connector (sleeve 32 or alternatively, end portion 24, see Fig. 1 and 5).
Claims 1-2, 7-10, 12, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Malley et al. (US 2003/0092969), hereinafter O’Malley.
Regarding claim 1, O’Malley discloses a wound closure device comprising:
a first main body (main body having a body portion 50 and base portion 46, see Fig. 2) and a second main body (second main body opposite the first main body and sharing connector 47, see Fig. 3), the first main body spaced apart from the second main body (see Fig. 3), each of the first main body and the second main body having an adhesive backing (adhesive base 46, see paragraph [0052]);
and an adjustable connector (47, see Fig. 3) coupling the first main body to the second main body, the first main body having a first angled wall (the front facing wall of the body portion 50, wherein the front facing wall is positioned at a 90 degree angle with respect to the base portion 46, see Fig. 2) and the second main body having a second angled wall (the front facing wall of the opposing body portion, see Fig. 3), wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (a downward force in the direction of the wound is applied to first main body and the second main body in order to draw the wound to close).
Regarding claim 2, O’Malley discloses the wound closure device of claim 1, wherein an outer surface of the first angled wall of the first main body faces an outer surface of the second angled wall of the second main body (the front facing walls of the first and second body portions face each other, see Fig. 3).
Regarding claim 7, O’Malley discloses the wound closure device of claim 1, further comprising at least one of a knob and a grasping mechanism (under 35 U.S.C. 112(f) a grasping mechanism has been construed as a knob and equivalents thereof) disposed on the adjustable connector (knobs on adjustable connector 47, see Fig. 2).
Regarding claim 8, O’Malley discloses the wound closure device of claim 1, wherein the first main body and second main body are configured to receive staples (the base 46 may be secured to tissue using a staple, or a combination of adhesive and staples and the like, see paragraphs [0052] and [0067]).
Regarding claim 9, O’Malley discloses the wound closure device of claim 1, wherein each of the first main body and the second main body has a first portion and a second portion, the first portion secured to the second portion (body portion 50 is attached to base portion 46, see Fig. 2).
Regarding claim 10, O’Malley discloses the wound closure device of claim 9, wherein the first portion is formed from a rigid or semi-rigid thermoplastic material (body portion 50 is made from injection molded plastic [0052]), and the second portion is formed from a flexible plastic or rubber material (the base portion 46 also referred to as the base/force distributing structure can be made of “woven or non-woven engineered fabrics monomer or polymer membranes, extruded or formed viscoelastic materials, or vulcanizing or solidifying materials having specific stretch characteristics”, see paragraph [0085]).
Regarding claim 12, O’Malley discloses a wound closure system comprising a plurality of wound closure devices (a plurality of wound care devices, see Fig. 3), wherein each of the wound closure devices comprises:
a first main body (main body having a body portion 50 and base portion 46, see Fig. 2) and a second main body (second main body opposite the first main body and sharing connector 47, see Fig. 3), each of the first main body and the second main body having an adhesive backing (adhesive base 46, see paragraph [0052]); 
and an adjustable connector (47, see Fig. 3) coupling the first main body to the second main body, the first main body spaced apart from the second main body (see Fig. 3), the first main body having a first angled wall (the front facing wall of the body portion 50, wherein the front facing wall is positioned at a 90 degree angle with respect to the base portion 46, see Fig. 2) and the second main body having a second angled wall (the front facing wall of the opposing body portion, see Fig. 3), wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (a downward force in the direction of the wound is applied to first main body and the second main body in order to draw the wound to close).
Regarding claim 14, O’Malley discloses the wound system device of claim 12, further comprising at least one of a knob and a grasping mechanism (under 35 U.S.C. 112(f) a grasping mechanism has been interpreted as a knob and equivalents thereof) disposed on the adjustable connector (knobs on adjustable connector 47, see Fig. 2).
Regarding claim 15, O’Malley discloses a kit for a wound closure device comprising: 
a first main body having a first adhesive backing (main body having a body portion 50 and adhesive base portion 46, see paragraph [0052] and Fig. 2) and a first angled wall (the front facing wall of the body portion 50, wherein the front facing wall is positioned at a 90 degree angle with respect to the base portion 46, see Fig. 2); 
a second main body having a second adhesive backing and a second angled wall (second main body opposite the first main body and sharing connector 47, also having an adhesive base portion 46 and an angled front wall, see Fig. 3); 
and an adjustable connector (47, see Fig. 3)  configured to couple the first main body to the second main body, the first main body spaced apart from the second main body (see Fig. 3), wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (a downward force in the direction of the wound is applied to first main body and the second main body in order to draw the wound to close).
Regarding claim 18, O’Malley discloses the wound closure kit of claim 15, further comprising at least one of a knob and a grasping mechanism (under 35 U.S.C. 112(f) a grasping mechanism has been interpreted as a knob and equivalents thereof) disposed on the adjustable connector (knobs on adjustable connector 47, see Fig. 2).
Claims 12-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brazeau (US 5843123), hereinafter Brazeau.
Regarding claim 12, Brazeau discloses a wound closure system comprising a plurality of wound closure devices (wound closure system 40 having a plurality of wound closure devices, see Fig. 5-6), wherein each of the wound closure devices comprises:
a first main body and a second main body (first and second main bodies 41 are disposed opposite each other and connected by thread 30, see Fig. 6), the first main body spaced apart from the second main body (see Fig. 6), each of the first main body and the second main body having an adhesive backing (The undersurface of the adhesive tails 42 is coated with a biocompatible adhesive, see col. 6, lines 33-36); 
and an adjustable connector (thread 30, see Fig. 6) coupling the first main body to the second main body, the first main body having a first angled wall and the second main body having a second angled wall (angled wall 47, see Fig. 5), wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (a downward force in the direction of the wound is applied to first main body and the second main body in order to draw the wound to close).
Regarding claim 13, Brazeau discloses the wound closure system of claim 12, further comprising a single closure or pull line connected to each of the adjustable connectors for operating the wound closure devices simultaneously (thread 30 is connected to each of the adjustable connectors as it is thread through recesses 49 and can be used to operate the devices simultaneously, see col 6., lines 55-63 and Fig. 6).
Regarding claim 15, Brazeau discloses a kit for a wound closure device comprising: 
a first main body (41, see Fig. 5) having a first adhesive backing (The undersurface of the adhesive tails 42 is coated with a biocompatible adhesive, see col. 6, lines 33-36) and a first angled wall (angled wall 47, see Fig. 5); 
a second main body having a second adhesive backing and a second angled wall (second main body opposite first main body and attached by thread 30, see Fig. 6); 
and an adjustable connector (thread 30, see Fig. 6) configured to couple the first main body to the second main body, with the first main body spaced apart from the second main body (see Fig. 6), wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (a downward force in the direction of the wound is applied to first main body and the second main body in order to draw the wound to close).
Regarding claim 17, Brazeau discloses the wound closure kit of claim 15, further comprising a plurality of the wound closure devices configured to be arranged along a length of a wound (a plurality of wound closure devices, see Fig. 6), wherein the kit further comprises a single closure or pull line configured to be connected to each of the adjustable connectors of the plurality of the wound closure devices (thread 30 is connected to each of the adjustable connectors as it is thread through recesses 49 and can be used to operate the devices simultaneously, see col 6., lines 55-63 and Fig. 6).
Claims 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Christiansen et al. (US 2018/0214148), hereinafter Christiansen.
Regarding claim 15, Christiansen discloses a kit for a wound closure device comprising: 
a first main body (receiving base 6, see Fig. 8) having a first adhesive backing (receiving base 6 has an adhesive backing 28, see abstract) and a first angled wall (flat front wall of base 6 facing towards base 4, see Fig. 8); 
a second main body (anchor base 4, see Fig. 8) having a second adhesive backing (anchor base 4 has an adhesive backing 28, see abstract) and a second angled wall (flat front wall of base 4 facing towards base 6, see Fig. 8); 
and an adjustable connector (tie strip 8, see Fig. 8) configured to couple the first main body to the second main body, with the first main body spaced apart from the second main body (see Fig. 8), wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (a downward force in the direction of the wound is applied to first main body and the second main body in order to draw the wound to close).
Regarding claim 16, Christiansen discloses the wound closure kit of claim 15, further comprising a unidirectional structure (under 35 U.S.C. 112(f) a unidirectional structure has been interpreted as teeth interlocking with the cord when there is any rearward tension, a bulbed cord linked to a locking mechanism with interior protrusions or angled surfaces that only allow the bulbed cord to move in a single direction, and equivalents thereof) configured to be disposed on the first main body (the pawl 15 only allows the tie strip 8 to move in one direction, see paragraph [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O’Malley as applied to claim 10 above, and further in view of Kim at al. (US 2011/0282260), hereinafter Kim.
Regarding claim 11, O’Malley discloses the wound closure device of claim 10, but does not expressly teach that the second portion is formed from foam rubber. 
Kim, in the same field of art, teaches a foam rubber adhesive wound dressing which has absorption properties which increase the durability and adhesiveness of the device, making it particularly suitable for application to high-exudate wounds (see paragraph [0012]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second portion of the wound closure device of O’Malley to be formed of foam rubber as taught by Kim since doing so would increase the adhesive properties of the device and make it more suitable for application to wounds which produce a large amount of fluid.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, US 11,395,657 B2 claims a wound closure device (claim 1, line 1) comprising: a first main body and a second main body (claim 1, line 2), the first main body spaced apart from the second main body (an adjustable connector coupling the first main body to the second main body which means that the first and second main body must be spaced by some distance, claim 1, lines 5-6), and each of the first main body and the second main body having an adhesive backing (claim 1, lines 2-4); and an adjustable connector coupling the first main body to the second main body, the first main body having a first angled wall and the second main body having a second angled wall, wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (claim 1, lines 5-13).
Regarding claim 3, US 11,395,657 B2 claims wherein the second angled wall of the second main body contains two apertures configured to receive the adjustable connector (claim 1, lines 14-16).
Regarding claim 4, US 11,395,657 B2 claims wherein the first angled wall of the first main body includes a single aperture configured to receive the adjustable connector (claim 1, lines 16-18).
Regarding claim 5, US 11,395,657 B2 claims further comprising a downwardly-extending back portion that depends from the first angled wall of the first main body (claim 1, lines 19-21).
Regarding claim 6, US 11,395,657 B2 claims wherein the back portion contains a second aperture configured to receive the adjustable connector (claim 1, lines 22-23).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 2, US 11,395,657 B2 claims wherein an outer surface of the first angled wall of the first main body faces an outer surface of the second angled wall of the second main body (claim 2, lines 1-4).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 7, US 11,395,657 B2 claims further comprising at least one of a knob and a grasping mechanism disposed on the adjustable connector (claim 4, lines 1-3).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 8, US 11,395,657 B2 claims wherein the first main body and second main body are configured to receive staples (claim 5, lines 1-3).
Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 9, US 11,395,657 B2 claims wherein each of the first main body and the second main body has a first portion and a second portion, the first portion secured to the second portion (claim 6, lines 1-4).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 10, US 11,395,657 B2 claims wherein the first portion is formed from a rigid or semi-rigid thermoplastic material, and the second portion is formed from a flexible plastic or rubber material (claim 7, lines 1-4).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 11, US 11,395,657 B2 claims wherein the second portion is formed from foam rubber (claim 8, lines 1-2).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 12, US 11,395,657 B2 claims a wound closure system comprising a plurality of wound closure devices, wherein each of the wound closure devices (claim 9, lines 1-3) comprises: a first main body and a second main body (claim 9, line 4), the first main body spaced apart from the second main body (an adjustable connector coupling the first main body to the second main body which means that the first and second main body must be spaced by some distance, claim 9, lines 7-8), and each of the first main body and the second main body having an adhesive backing (claim 9, lines 4-6); and an adjustable connector coupling the first main body to the second main body (claim 9, lines 7-8), the first main body having a first angled wall and the second main body having a second angled wall, wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (claim 9, lines 7-14).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 13, US 11,395,657 B2 claims further comprising a single closure or pull line connected to each of the adjustable connectors for operating the wound closure devices simultaneously (claim 10, lines 1-3).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 14, US 11,395,657 B2 claims further comprising at least one of a knob and a grasping mechanism disposed on the adjustable connector (claim 11, lines 1-4).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 15, US 11,395,657 B2 claims a kit for a wound closure device (claim 12, line 1)  comprising: a first main body having a first adhesive backing and a first angled wall; a second main body having a second adhesive backing and a second angled wall; and an adjustable connector configured to couple the first main body to the second main body (claim 12, lines 2-7), with the first main body spaced apart from the second main body (an adjustable connector coupling the first main body to the second main body which means that the first and second main body must be spaced by some distance, claim 12, lines 6-7), wherein the first angled wall and the second angled wall are oriented so that a movement of the first main body toward the second main body by the adjustable connector in operation results in a downward force being applied to the first main body and the second main body (claim 12, lines 7-12).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 16, US 11,395,657 B2 claims further comprising a unidirectional structure configured to be disposed on the first main body (claim 13, lines 1-3).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 17, US 11,395,657 B2 claims further comprising a plurality of the wound closure devices configured to be arranged along a length of a wound, wherein in the kit further comprises a single closure or pull line configured to be connected to each of the adjustable connectors of the plurality of the wound closure devices (claim 14, lines 1-6).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 18, US 11,395,657 B2 claims further comprising at least one of a knob and a grasping mechanism configured to be disposed on the adjustable connector (claim 15, lines 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nash et al. (US 2014/0236227) discloses a similar wound closure device and wound closure system (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771